Case 4:19-cv-00573-CVE-FHM Document 26-7 Filed in USDC ND/OK on 12/30/19 Page 1 of 2




                                EXHIBIT 7
     Case 4:19-cv-00573-CVE-FHM Document 26-7 Filed in USDC ND/OK on 12/30/19 Page 2 of 2
12/30/2019                                 Business Search - Business Entities - Business Programs | California Secretary of State


Alex Padilla
California Secretary of State


              Business Search - Entity Detail

     The California Business Search is updated daily and reflects work processed through Sunday, December 29, 2019. Please refer
     to document Processing Times for the received dates of filings currently being processed. The data provided is not a complete
     or certified record of an entity. Not all images are available online.

     C0053505             CALIFORNIA STATE AUTOMOBILE ASSOCIATION
     Registration Date:                                                        04/13/1908
     Jurisdiction:                                                             CALIFORNIA
     Entity Type:                                                              DOMESTIC NONPROFIT
     Status:                                                                   TERM EXPIRED
     Agent for Service of Process:                                             *
     Entity Address:                                                           *
     Entity Mailing Address:                                                   *




       Document Type                          File Date            PDF

       REGISTRATION                            04/13/1908            Image unavailable. Please request paper copy.


     * Indicates the information is not contained in the California Secretary of State's database.

             If the status of the corporation is "Surrender," the agent for service of process is automatically revoked. Please refer to
             California Corporations Code section 2114 for information relating to service upon corporations that have surrendered.
             For information on checking or reserving a name, refer to Name Availability.
             If the image is not available online, for information on ordering a copy refer to Information Requests.
             For information on ordering certificates, status reports, certified copies of documents and copies of documents not
             currently available in the Business Search or to request a more extensive search for records, refer to Information
             Requests.
             For help with searching an entity name, refer to Search Tips.
             For descriptions of the various fields and status types, refer to Frequently Asked Questions.

        Modify Search               New Search               Back to Search Results




https://businesssearch.sos.ca.gov/CBS/Detail                                                                                               1/1
